Exhibit 10.1

 

SHORT-TERM INCENTIVE PLAN

 

Effective January 1, 2005

 

 

ARTICLE I

 

Statement of Purpose

 

1.1           The purpose of the Plan is to provide a system of incentive
compensation which will promote the maximization of shareholder value over the
long term.  In order to align eligible salaried employees’ incentives with
shareholder interests, incentive compensation will reward the creation of
value.  The Plan will tie incentive compensation to Economic Value Added
(“EVA®”) and, thereby, reward employees for creating value.  Effective for the
fiscal year commencing January 1, 2005, this Plan replaces the Management
Incentive Compensation Plan (Economic Value Added (EVA®) Bonus Plan), created
effective July 4, 1993, as amended (the “Prior Plan”), subject to the Bonus Bank
transition rules set forth in Article IV.

 

1.2           EVA is the performance measure of value creation.  EVA reflects
the benefits and costs of capital employment.  Employees create value when they
employ capital in an endeavor that generates a return that exceeds the cost of
the capital employed.  Employees destroy value when they employ capital in an
endeavor that generates a return that is less than the cost of capital
employed.  By imputing the cost of capital upon the operating profits generated
by a business group, EVA measures the total value created by employees.

 

EVA = (Net Operating Profit After Tax - Capital Charge)

 

1.3           Each Plan Participant is placed in a classification.  Each
classification has a prescribed target annual incentive award (bonus)
opportunity (expressed as a percentage of base salary).  A Participant’s target
award opportunity, in any one year, is the result of multiplying their Target
Bonus Percentage times the Participant’s base pay.  A Participant’s incentive
award earned in any one year is the result of multiplying the Actual Bonus
Percentage times the Participant’s base pay.  Incentive awards earned can range
from 20% to 250% of the target award opportunity.  Earned awards will be fully
paid out after the end of the year, subject to the three-year transition period
for negative Bank Balances outstanding after the payment of the fiscal 2004
incentive awards under the Prior Plan (see Section 4.2).

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

Definition of EVA and the Components of EVA

 

Unless the context provides a different meaning, the following terms shall have
the following meanings.

 

2.1           “Participating Group” means a business division or group of
business divisions which are uniquely identified for the purpose of calculating
EVA and EVA based bonus awards.  Some Participants’ awards may be a mixture of
more than one Participating Group.

 

For the purpose of this plan, the Participating Groups are listed on Exhibit B.

 

2.2.          “Capital” means the net investment employed in the operations of
each Participating Group.  The components of Capital are as follows:

 

 

Gross Accounts Receivable (including trade A/R from another Manitowoc unit – See
Notes 2 and 3)

Plus:

FIFO Inventory (See Note 3)

Plus:

Other Current Assets

Less:

Non-Interest Bearing Current Liabilities (NIBCL’s - See Note 1)

Plus:

Net PP&E

Plus:

Other Operating Assets

Plus:

Capitalized Research & Development

Plus:

Goodwill acquired after July 3, 1993

Plus:

Accumulated Amortization on Goodwill acquired after July 3, 1993

Plus (Less): Special Items

Equals:

Capital

 

Notes:

(1) NIBCL’s include trade A/P to another Manitowoc unit (see Note 2), but do not
include the contingent liability associated with Bonus Banks and include
liabilities associated with receivable factoring programs as well as capital
lease obligations.

 

 

 

(2) Intercompany trade payables and receivables will be excluded from EVA
capital if outstanding longer than the approved payment date per intercompany
payment terms.

 

 

 

(3) Accounts receivable reserve balances recorded at acquisition date will be
treated as reductions to EVA capital and changes excluded from NOPAT up to the
balance in the acquisition reserve for a 12-month period subsequent to the
acquisition date. Inventory reserve balances recorded at acquisition date will
be treated the same as accounts receivable above except for spare parts
inventory which will be excluded from Capital and NOPAT over a three-year period
at a rate of 1/3 less each year.

 

2.3           Each component of Capital will be measured by computing an average
balance based on the ending monthly balance for the twelve months of the Fiscal
Year.

 

2.4           “Cost of Capital” or “C*” means the weighted average of the after
tax cost of debt and equity for the year in question.  The Cost of Capital will
be reviewed annually and revised if it has changed significantly.  Calculations
will be carried to one decimal point.  The Cost of Capital for fiscal 2004 is
7.5%.  In subsequent Plan years the methodology for the calculation of the Cost
of Capital will be (formula is presented in Exhibit A):

 

2

--------------------------------------------------------------------------------


 

a)   Cost of Equity = Risk Free Rate + (Beta x Market Risk Premium)

 

b)   Debt Cost of Capital = Debt Yield x (1 - Tax Rate)

 

c)   The weighted average of the Cost of Equity and the Debt Cost of Capital is
determined by reference to a fixed debt to capital ratio of 40%.  The Risk Free
Rate is the average daily closing yield rate on 30 year U.S. Government Bonds
for the month of December immediately preceding the Plan Year, the BETA is one,
and the Market Risk Premium is 5%.  The Debt Yield is the projected weighted
average yield on the Company’s long term obligations for the 12 month period
ending December 31 of the Plan Year, and the tax rate is 39%. (The actual annual
effective tax rate for the corporation (from continuing operations) will be used
to calculate NOPAT for select management participants.

 

The debt to capital ratio, BETA, and Market Risk Premium assumptions should be
reviewed and updated if necessary at least every three years.

 

d)  Short-term debt is to be treated as long-term for purposes of computing the
cost of capital.

 

2.5           “Capital Charge” means the deemed opportunity cost of employing
Capital in the business of each Participating Group.  The Capital Charge is
computed as follows:

 

Capital Charge = Capital x Cost of Capital (C*)

 

2.6           “Net Operating Profit After Tax” or “NOPAT”

 

“NOPAT” means the after tax cash earnings attributable to the capital employed
in the Participating Group for the year in question.  The components of NOPAT
are as follows:

 

Operating Earnings

Plus:

Increase (Decrease) in Capitalized R & D (See Note 1)

Plus:

Increase (Decrease) in Bad Debt Reserve

Plus:

Increase (Decrease) in Inventory Reserves

Plus:

Amortization of Goodwill (resulting from annual US GAAP impairment analyses)

Less:

Other Expense (Excluding interest on debt and including interest on factored
receivables)

Plus:

Other Income (Excluding investment income)

Equals:

Net Operating Profit Before Tax

Less:

Taxes (See Note 2)

Equals:

Net Operating Profit After Tax

 

(1)   R & D is Capitalized, and amortized over a five-year period.  It is
defined as per the U.S. Federal R&D Tax Credit Regulation.

 

(2)   Taxes are assumed to be 39% of Net Operating Profit Before Tax.  (For
exceptions see 2.4(c)).

 

2.7           “Economic Value Added” or “EVA” means the NOPAT that remains after
subtracting the Capital Charge, expressed as follows:

 

 

NOPAT

Less:

Capital Charge

Equals:

EVA (which may be positive or negative)

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

Definition and Computation of Target Bonus Award

 

 

3.1           “Actual EVA” means the EVA as calculated for each Participating
Group for the year in question.

 

3.2           “Target EVA” for the year in question means the level of EVA that
is expected in order for the Participating Group to receive the Target Bonus
Award.

 

Target EVA = Last Year’s Actual EVA+ Expected Improvement in EVA

 

3.3           “Expected Improvement in EVA” means the constant EVA improvement
that is added to shift the target up each year.  This is determined by the
expected growth in EVA per year.  The Expected Improvement factors will be
evaluated and recalibrated by the Committee, as appropriate, no less than every
three years.  See Exhibit C for the Expected Improvement for each Participating
Group.

 

3.4           “Target Bonus Award” for the year in question means the “Target
Bonus Percentage” times a Participant’s base pay.

 

3.5           “Target Bonus Percentage” is determined by a Participant’s
classification as shown on Exhibit B.

 

3.6           “Actual Bonus Award” for the year in question means the bonus
earned by a Participant and is computed as the Actual Bonus Percentage times a
Participant’s base pay for the year in question.

 

3.7           “Actual Bonus Percentage” is determined by multiplying the Target
Bonus Percentage by the Bonus Performance Value.

 

3.8           “Bonus Performance Value” means the Actual EVA minus the Target
EVA, divided by the Leverage Factor, plus 1.0 [((Actual EVA – Target
EVA)/Leverage factor) + 1.0]; provided, however, that (a) if the calculation of
the Bonus Performance Value is less than 0.20, the Bonus Performance Value shall
be deemed to be zero (0), and (b) if the calculation of the Bonus Performance
Value exceeds 2.5, the Bonus Performance Value shall be deemed to be 2.5.

 

3.9           “Leverage Factor” is the negative (positive) deviation from Target
EVA necessary before a zero (two times Target) bonus is earned.  The Leverage
factors will be evaluated and recalibrated, as appropriate, no less than every
three years.  See Exhibit C for the Leverage Factor of each Participating Group.

 

3.10         “Adjustment Guidelines” are guidelines the Compensation Committee
of the Board of Directors (Committee) will consider in determining the potential
treatment of any material, non-recurring or unusual items (see Exhibit D).

 

3.11         A Participant’s classification is determined by the Committee for
officers of The Manitowoc Company, Inc., and by the Senior VP of HR &
Administration for all new participants below the level of corporate officer.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Payment of Actual Bonus Awards; Bonus Bank Transition

 

4.1           Beginning with the fiscal 2005 Plan year, Actual Bonus Awards
earned will be fully paid out after the end of the year at such time as the
Committee determines, subject to the three-year transition period for negative
Bank Balances outstanding after the payment of the fiscal 2004 incentive awards
made under the Prior Plan.

 

4.2           For Bank Balances outstanding after the fiscal 2004 awards made
under the Prior Plan, the following will apply:

 

•      Positive Bank Balances: one-third of the Bank Balance will be paid out
each year in cash (paid at the same time the fiscal 2005 to 2007 incentive
awards are paid).

•      Negative Bank Balances: 50% of the amount (if any) by which the Actual
Bonus Award earned (if any) exceeds the Target Bonus Award in each of fiscal
2005, 2006 and 2007, is used to pay down the negative Bank Balance.  After three
years (fiscal 2005 to 2007 incentive awards), any remaining negative Bank
Balances will be forgiven.

 

4.3           Although a Bonus Bank may, as a result of negative EVA for fiscal
years prior to 2005, have a negative Bank Balance, no Plan Participant shall be
required, at any time, to reimburse his/her Bonus Bank, except pursuant to the
Section 4.2 above.

 

4.4           “Bonus Bank” means, with respect to each Participant, a
bookkeeping record of an account to which amounts are added to, or deducted
from, as the case may be, from time to time under the Prior Plan (and subject to
the transition rules of this Plan), and from which bonus payments to such
Participant are paid out under the Prior Plan (and subject to the transition
rules of this Plan).  Subsequent to the 2007 Plan Year, Bank Balances will no
longer exist.

 

4.5           “Bank Balance” means, with respect to each Participant, a
bookkeeping record of the net balance of the amounts earned and paid out of such
Participant’s Bonus Bank under the Prior Plan (and subject to the transition
rules of this Plan).

 

ARTICLE V

 


PLAN PARTICIPATION, TRANSFERS AND TERMINATIONS

 

5.1           Participants. Except as otherwise provided (primarily in Section
8.1) the Administrator will determine who shall participate in the Plan
(“Participant(s)”).  Employees designated for Plan participation shall be
salaried employees of The Manitowoc Company, Inc. or its affiliates (the
“Company”).  In order for a Participant to receive or be credited with their
Actual Bonus Award for a Plan Year, the Participant must have (I) remained
employed by the Company through the last day of such Plan Year, (ii) terminated
employment with the Company for any reason during the Plan Year at or after the
earlier of attainment of age sixty, or the first of the month following the date
on which the participant’s attained age plus years of service with the Company
equal 80, (iii) suffered a disability within the meaning of Section 5.3 during
the Plan Year, or (iv) died during the Plan Year.  In all other cases of
termination of employment prior to the last day of the Plan year, a Participant
shall not be entitled to any Actual Bonus Award for such Plan year.

 

5.2           Transfers.  A Participant who transfers his/her employment from
one Participating Unit of the Company to another shall retain his/her Bonus Bank
(subject to the transition rules of Article IV) and will be eligible to receive
future Plan Awards in accordance with the provisions of the Plan.  If a

 

5

--------------------------------------------------------------------------------


 

Participant transfers to a non-participating position, any positive Bonus Bank
Balance will be paid out in full as soon as is practical.

 

5.3           Retirement or Disability.  A Participant who terminates employment
with the Company, at the earlier of attainment of age sixty, or the first of the
month following the date on which the Participant’s attained age plus years of
service with the Company equals 80 for retirement, or suffers a “disability,” as
such term is defined in the Company’s long-term disability benefits program,
while in the Company’s employ shall be eligible to receive the balance of the
Participant’s Bonus Bank.  In the case of retirement, the Participant will
receive any positive Bank Balance in the year immediately following the
Participant’s retirement.  In the case of disability, while in the Company’s
employ, the Participant will receive the Participant’s positive Bank Balance as
soon as practical after qualifying for benefit payments under the Company’s
long-term disability benefits program.

 

5.4           Involuntary Termination Without Cause or Death.  A Participant who
is terminated without cause or who dies shall receive any positive Bonus Bank
Balance.  Such payments will be made as soon as is practical.

 

5.5           Voluntary Termination.  In the event that a Participant
voluntarily terminates employment with the Company, the right of the Participant
to the Participant’s Bonus Bank shall be forfeited unless a different
determination is made by the Committee.

 

5.6           Involuntary Termination for Cause.  In the event of termination of
employment for cause, the right of the Participant to the Bonus Bank shall be
determined by the Committee.

 

“Cause” shall mean:

 

(i)        any act or acts of the Participant constituting a felony under the
laws of the United States, any state thereof or any foreign jurisdiction;

(ii)       any material breach by the Participant of any employment agreement
with the Company or the policies of the Company or the willful and persistent
(after written notice to the Participant) failure or refusal of the Participant
to comply with any lawful directives of the Board;

(iii)      a course of conduct amounting to gross neglect, willful misconduct or
dishonesty; or

(iv)      any misappropriation of material property of the Company by the
Participant or any misappropriation of a corporate or business opportunity of
the Company by the Participant.

 

5.7           Breach of Agreement.  Notwithstanding any other provision of the
Plan or any other agreement, in the event that a Participant shall breach any
non-competition agreement with the Company or breach any agreement with respect
to the post-employment conduct of such Participant, the Bonus Bank held by such
Participant shall be forfeited.

 

5.8           No Guarantee.  Participation in the Plan provides no guarantee
that a payment under the Plan will be made.  Selection as a Participant is no
guarantee that payments under the Plan will be made or that selection as a
Participant will be made in any subsequent calendar year.

 

ARTICLE VI

 

General Provisions

 

6.1           Withholding of Taxes.  The Company shall have the right to
withhold the amount of taxes, which in the determination of the Company, are
required to be withheld under law with respect to any amount due or paid under
the Plan.

 

6

--------------------------------------------------------------------------------


 

6.2           Expenses.  All expenses and costs in connection with the adoption
and administration of the Plan shall be borne by the Company.

 

6.3           No prior Right or Offer.  Except and until expressly granted
pursuant to the Plan, nothing in the Plan shall be deemed to give any employee
any contractual or other right to participate in the benefits of the Plan.

 

6.4           Claims for Benefits.  In the event a Participant (a “claimant”)
desires to make a claim with respect to any of the benefits provided hereunder,
the claimant shall submit evidence satisfactory to the Committee of facts
establishing their entitlement to a payment under the Plan.  Any claim with
respect to any of the benefits provided under the Plan shall be made in writing
within ninety (90) days of the event which the claimant asserts entitles him to
benefits. Failure by the claimant to submit a claim within such ninety (90) day
period shall bar the claimant from any claim for benefits under the Plan.

 

6.5           Denial and Appeal of Claims.  In the event that a claim which is
made by a claimant is wholly or partially denied, the claimant will receive from
the Committee a written explanation of the reason for denial and the claimant or
the claimant’s duly authorized representative may appeal the denial of the claim
to the Committee at any time within ninety (90) days after the receipt by the
claimant of written notice from the Committee of the denial of the claim.  In
connection therewith, the claimant or the claimant’s duly authorized
representative may request a review of the denied claim; may review pertinent
documents; and may submit issues and comments in writing.  Upon receipt of an
appeal, the Committee shall make a decision with respect to the appeal and, not
later than sixty (60) days after receipt of a request for review, shall furnish
the claimant with a decision on review in writing, including the specific
reasons for the decision written in a manner calculated to be understood by the
claimant, as well as specific reference to the pertinent provisions of the Plan
upon which the decision is based.  In reaching its decision, the Committee shall
have complete discretionary authority to determine all questions arising in the
interpretation and administration of the Plan, and to construe the terms of the
Plan, including any doubtful or disputed terms and the eligibility of a
Participant for benefits.

 

6.6           Action Taken in Good Faith; Indemnification.  The Committee may
employ attorneys, consultants, accountants or other persons and the Company’s
directors and officers shall be entitled to rely upon the advice, opinions or
valuations of any such persons.  All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all employees who have received awards, the Company and all other
interested parties.  No member of the Committee, nor any officer, director,
employee or representative of the Company, or any of its affiliates acting on
behalf of or in conjunction with the Committee, shall be personally liable for
any action, determination, or interpretation, whether of commission or omission,
taken or made with respect to the Plan, except in circumstances involving actual
bad faith or willful misconduct.  In addition to such other rights of
indemnification as they may have as members of the Board, as members of the
Committee or as officers or employees of the Company, all members of the
Committee and any officer, employee or representative of the Company or any of
its subsidiaries acting on their behalf shall be fully indemnified and protected
by the Company with respect to any such action, determination or interpretation
against the reasonable expenses, including attorneys’ fees actually and
necessarily incurred, in connection with the defense of any civil or criminal
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or an award granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by Company ) or paid by them
in satisfaction of a judgment in any action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person claiming indemnification shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same. 
Expenses (including attorneys’ fees) incurred in defending a civil or criminal
action, suit or

 

7

--------------------------------------------------------------------------------


 

proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding if such person claiming indemnification is
entitled to be indemnified as provided in this Section.

 

6.7           Rights Personal to Participant.  Any rights provided to a
Participant under the Plan shall be personal to such Participant, shall not be
transferable (except by will or pursuant to the laws of descent or
distribution), and shall be exercisable, during the Participant’s lifetime, only
by such Participant.

 

6.8           Bank Balance Distribution if Plan Terminates or is Suspended. 
Upon termination of the Plan or suspension for a period of more than 90 days,
the Bank Balance (if any) of each Participant shall be distributed as soon as
practicable but in no event later than 90 days from such event.  The Committee,
in its sole discretion, may accelerate distribution of the Bank Balance, in
whole or in part, at any time without penalty.

 

6.9           Non-Allocation of Award.  In the event of a suspension of the Plan
in any Plan Year, as provided herein in Section 6.8, the current Bonus for the
subject Plan year shall be deemed forfeited and no portion thereof shall be
allocated to Participants.  Any such forfeiture shall not affect the calculation
of EVA in any subsequent year.

 

ARTICLE VII

 

Limitations

 

7.1           No Continued Employment.  Nothing contained herein shall provide
any Participant or employee with any right to continued employment or in any way
abridge the rights of the Company to determine the terms and conditions of
employment and whether to terminate employment of any employee.

 

7.2           No Vested Rights.  Except as otherwise provided herein, no
Participant or employee or other person shall have any claim of right (legal,
equitable, or otherwise) to any award, allocation, or distribution or any right,
title, or vested interest in any amounts in such person’s Bonus Bank and no
officer or employee of the Company or any other person shall have any authority
to make representations or agreements to the contrary.  No interest conferred
herein to a Participant shall be assignable or subject to claim by a
Participant’s creditors.  The right of the Participant to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company
and the Participant shall have no rights in or against any specific assets of
the Company as the result of participation hereunder.

 

7.3           Not Part of Other Benefits.  The benefits provided in this Plan
shall not be deemed a part of any other benefit provided by the Company to its
employees.  The Company assumes no obligation to Plan Participants except as
specified herein.  This is a complete statement, along with the Schedules and
Appendices attached hereto, of the terms and conditions of the plan.

 

7.4           Other Plans.  Nothing contained herein shall limit the Company or
the Committee’s power to grant bonuses to employees of the Company, whether or
not Participants in this Plan.

 

7.5           Limitations.  Neither the establishment of the Plan or the grant
of an award hereunder shall be deemed to constitute an express or implied
contract of employment for any period of time or in any way abridge the rights
of the Company to determine the terms and conditions of employment or to
terminate the employment of any employee with or without cause at any time.

 

7.6           Unfunded Plan.  This Plan is unfunded and is maintained by the
Company in part to provide incentive compensation to a select group of employees
and highly compensated employees.  Nothing herein

 

8

--------------------------------------------------------------------------------


 

shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant.

 

ARTICLE VIII

 


AUTHORITY

 

8.1           Plan Administration.  “Committee” means the Compensation Committee
of the Board of Directors of the Company, or if there is none, The Board of
Directors.  “Administrator” means the Company’s Senior Vice President-Human
Resources & Administration or, if that position is vacant, the Committee. 
Except as otherwise expressly provided herein, full power and authority to
interpret and administer this Plan shall be vested in the Committee.  The
Committee may authorize the Administrator to determine who shall participate in
the Plan, except for the participation of officers.  Participation of officers
shall require Committee approval.  The Committee may from time to time make such
decisions and adopt such rules and regulations for implementing the Plan as it
deems appropriate for any Participant under the Plan.  Any decision taken by the
Committee arising out of or in connection with the construction, administration,
interpretation and effect of the Plan shall be final, conclusive and binding
upon all Participants and any person claiming under or through them.

 

8.2           Board of Directors Authority.  The Board shall be ultimately
responsible for administration of the Plan.  References made herein to the
“Committee” assume that the Board of Directors has created a Compensation
Committee to administer the Plan.  In the event a Compensation Committee is not
so designated, the Board shall administer the Plan.  The Board or its
Compensation Committee, as appropriate, shall work with the Company’s CEO and
SVP-HR & Administration in all aspects of the administration of the Plan.

 

ARTICLE IX

 


NOTICE

 

9.1           Any notice to be given pursuant to the provisions of the Plan
shall be in writing and directed to the appropriate recipient thereof at their
business address or office location.

 

ARTICLE X

 


EFFECTIVE DATE

 

10.1         This Plan shall be effective as of January 1, 2005 and it shall
remain in effect, subject to amendment from time to time, until terminated or
suspended by the Committee.

 

9

--------------------------------------------------------------------------------


 

ARTICLE XI

 

Amendments

 

11.1         This Plan may be amended, suspended or terminated at any time at
the sole discretion of the Board upon the recommendation of the Committee. 
Provided, however, that no such change in the Plan shall be effective to
eliminate or diminish the distribution of any Award that has been allocated to
the Bank of a Participant prior to the date of such amendment, suspension or
termination.  Notice of any such amendment, suspension or termination shall be
given promptly to each Participant.

 

ARTICLE XII

 

Applicable Law

 

12.1         This Plan shall be construed in accordance with the provisions of
the laws of the State of Wisconsin.

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

Calculation of the Cost of Capital

 

 

Inputs Variables:

 

Risk Free Rate = Average Daily closing yield on U.S. Government 30 Yr. Bonds
(for the month of December preceding the Plan Year).

 

Market Risk Premium = 5.0% (Fixed)

 

Beta = One (Fixed)

 

Debt/Capital Ratio = 40% (Fixed)

 

b = Cost of Debt Capital (Projected & Weighted Average Yield on the Company’s
Long Term Debt Obligations).

 

Marginal Tax Rate = 39.0% (Historical Average).

 

Calculations:

 

y = Cost of Equity Capital

   = Risk Free Rate + (Beta x Market Risk Premium)

 

Weighted Average Cost of Capital = [Cost of Equity Capital x (1 - Debt/Capital
Ratio)] + [Cost of Debt x (Debt/Capital Ratio) x (1 - Marginal Tax Rate)]

 

c* = [y x (1 - Debt/Capital)] + [b x (Debt/Capital) x (1 - Marginal Tax Rate)]

 

11

--------------------------------------------------------------------------------


 

Exhibit B

 

Target Bonus Percentages (as % of base salary)

 

Participant
Classification

 

Target Bonus
Percentage

 

I

 

75

%

II

 

50

%

III

 

40

%

IV

 

35

%

V

 

30

%

VI

 

25

%

VII

 

20

%

VIII

 

15

%

IX

 

10

%

X

 

5

%

XI

 

2

%

 

12

--------------------------------------------------------------------------------


 

Exhibit C

 

Expected Improvement and Leverage Factors

 

As of January 1, 2005:

 

Participation Groups

 

Expected Improvement in EVA

 

Leverage Factor

 

 

 

 

 

 

 

Manitowoc Ice, Inc.

 

900,000

 

2,700,000

 

Diversified Refrigeration

 

500,000

 

2,000,000

 

Beverage Group

 

1,075,000

 

3,000,000

 

Refrigeration Group

 

850,000

 

2,500,000

 

Foodservice Group

 

2,500,000

 

7,500,000

 

 

 

 

 

 

 

Cranes America

 

2,500,000

 

7,500,000

 

Cranes EMEA (in Euro)

 

2,500,000

 

7,500,000

 

Cranes Asia

 

700,000

 

2,200,000

 

Cranes Group

 

3,500,000

 

12,500,000

 

 

 

 

 

 

 

Marine Group

 

600,000

 

3,000,000

 

 

 

 

 

 

 

Corporate

 

3,000,000

 

14,000,000

 

 

13

--------------------------------------------------------------------------------


 

Exhibit D

 

Adjustment Guidelines for Material and Unexpected Non-Recurring Items

 

•                                          Potential material and unexpected
“non-recurring items” which the Committee may consider excluding from the “raw”
EVA calculation (i.e., impact net operating profit after-tax or the cost of
capital), in order to ensure employees are assessed on the performance of
continuing operations, based on our experience, include:

 

•                        Change in Accounting Principle or Practices (e.g.,
treatment of goodwill, FAS 123-revised 2004, etc.).  Typically, the company may
exclude the impact from both operating results and performance goals

 

•                        Major acquisition (i.e., acquiring a business with
total assets greater than 15% of the company’s/operating unit’s prior year-end
total assets).  In the event of a major acquisition, the company may exclude the
performance of the acquired unit from both results and goals for an agreed upon
period of time.

 

•                        Major disposition (e.g., disposition as defined by FAS
144).  In the event a disposition is classified as discontinued under FAS 144,
the company may exclude the performance of the disposed unit from both results
and goals.

 

•                        Restructuring (i.e., reorganization of a specific
business or operating unit).  In the event of a restructuring, the company may
exclude the cost of restructuring from NOPAT but must also exclude any benefits
up to the amount of restructuring costs during the subsequent 12-month period. 
The restructuring liability should also be excluded from the calculation of
capital for the same subsequent 12-month period.

 

•                        Recapitalization (i.e., significant altering of the
company’s current capital structure).  In the event of a recapitalization, the
company may exclude the impact from both results and goals.

 

•                        Other unusual or one-time gains/losses considered on a
case-by-case basis relative to their impact on the company’s/operating unit’s
financial results.

 

•                        Expenses related to significant ERP system
implementations may be capitalized and amortized over the same period as the ERP
asset.

 

14

--------------------------------------------------------------------------------